 


114 HR 2579 RH: Securing Care for Seniors Act of 2015
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 116 
114th CONGRESS 1st Session 
H. R. 2579 
[Report No. 114–160, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 29, 2015 
Mrs. Black (for herself, Mr. Blumenauer, Mr. Guthrie, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

June 16, 2015
Additional sponsor: Ms. Sinema

 
June 16, 2015 
Reported from the Committee on Ways and Means with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

June 16, 2015
The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on May 29, 2015

 
 
 
A BILL 
To amend title XVIII of the Social Security Act to improve the risk adjustment under the Medicare Advantage program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing Care for Seniors Act of 2015. 2.Improvements to MA risk adjustment systemSection 1853(a)(1)(C) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(C)) is amended by adding at the end the following new clauses: 
 
(iv)Evaluation and subsequent revision of the risk adjustment system to account for chronic conditions and other factors for the purpose of making the risk adjustment system more accurate, transparent, and regularly updated 
(I)Revision based on number of chronic conditionsThe Secretary shall revise for 2017 and periodically thereafter, the risk adjustment system under this subparagraph so that a risk score under such system, with respect to an individual, takes into account the number of chronic conditions with which the individual has been diagnosed. (II)Evaluation of different risk adjustment modelsThe Secretary shall evaluate the impact of including two years of data to compare the models used to determine risk scores for 2013 and 2014 under such system. 
(III)Evaluation and analysis on chronic kidney disease (CKD) codesThe Secretary shall evaluate the impact of removing the diagnosis codes related to chronic kidney disease in the 2014 risk adjustment model and conduct an analysis of best practices of MA plans to slow disease progression related to chronic kidney disease. (IV)Evaluation and recommendations on use of encounter dataThe Secretary shall evaluate the impact of including 10 percent of encounter data in computing payment for 2016 and the readiness of the Centers for Medicare & Medicaid Services to incorporate encounter data in risk scores. In conducting such evaluation, the Secretary shall use data collected as encounter data on or after January 1, 2012, shall analyze such data for accuracy and completeness and issue recommendations for improving such accuracy and completeness, and shall not increase the percentage of such encounter data used unless the Secretary releases the data publicly, indicates how such data will be weighted in computing the risk scores, and ensures that the data reflects the degree and cost of care coordination under MA plans. 
(V)Conduct of evaluationsEvaluations and analyses under subclause (II) through (IV) shall include an actuarial opinion from the Chief Actuary of the Centers for Medicare & Medicaid Services about the reasonableness of the methods, assumptions, and conclusions of such evaluations and analyses. The Secretary shall consult with the Medicare Payment Advisory Commission and accept and consider comments of stakeholders, such as managed care organizations and beneficiary groups, on such evaluation and analyses. The Secretary shall complete such evaluations and analyses in a manner that permits the results to be applied for plan years beginning with the second plan year that begins after the date of the enactment of this clause. (VI)Implementation of revisions based on evaluationsIf the Secretary determines, based on such an evaluation or analysis, that revisions to the risk adjustment system to address the matters described in any of subclauses (II) through (IV) would make the risk adjustment system under this subparagraph better reflect and appropriately weight for the population that is served by the plan, the Secretary shall, beginning with 2017, and periodically thereafter, make such revisions. 
(VII)Periodic reporting to CongressWith respect to plan years beginning with 2017 and every third year thereafter, the Secretary shall submit to Congress a report on the most recent revisions (if any) made under this clause, including the evaluations conducted under subclauses (II) through (IV).  (v)No changes to adjustment factors that prevent activities consistent with national health policy goalsIn making any changes to the adjustment factors, including adjustment for health status under paragraph (3), the Secretary shall ensure that the changes do not prevent Medicare Advantage organizations from performing or undertaking activities that are consistent with national health policy goals, including activities to promote early detection and better care coordination, the use of health risk assessments, care plans, and programs to slow the progression of chronic diseases. 
(vi)Opportunity for review and public comment regarding changes to adjustment factorsFor changes to adjustment factors effective for 2017 and subsequent years, in addition to providing notice of such changes in the announcement under subsection (b)(2), the Secretary shall provide an opportunity for review of proposed changes of not less than 60 days and a public comment period of not less than 30 days before implementing such changes.. 3.Sense of CongressIt is the sense of Congress that— 
(1)the Centers for Medicare & Medicaid Services has inadvertently created a star rating system under section 1853(o)(4) of the Social Security Act (42 U.S.C. 1395w–23(o)(4)) for Medicare Advantage plans that lacks proper accounting for the socioeconomic status of enrollees in such plans and the extent to which such plans serve individuals who are also eligible for medical assistance under title XIX of such Act; and (2)Congress will work with the Centers for Medicare & Medicaid Services and stakeholders, including beneficiary groups and managed care organizations, to ensure that such rating system properly accounts for the socioeconomic status of enrollees in such plans and the extent to which such plans serve such individuals described in paragraph (1).  
 
 
June 16, 2015 
Reported from the Committee on Ways and Means with an amendment
June 16, 2015
The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
